DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The IDS filed on 05/13/2021 has been considered and made of record.

Oath/Declaration
The oath/declaration filed on 05/13/2021 is acceptable.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by The [JP2005-339078].
Regarding claim 1, The [JP2005-339078] discloses a wireless terminal device (100, figures 1-18) comprising:
an input portion (201, figure 1) configured to receive an input from a sensor (450, figure 1);
an output portion (500/600, figure 1) configured to convert a signal inputted to the input portion from the sensor, to a radio signal, and output the radio signal;
a circuit board module (12, figures 1-7) electrically connected to the input portion and the output portion;
an external power supply module (detachably power supply 200 may put inside the P2, figure 1, see abstract) detachably connected to the circuit board module, and including an input terminal for receiving an input from an external power supply, the external power supply module being configured to convert an input voltage inputted to the input terminal and output an output voltage (figures 5-6); and
a case (201 or P2, figure 1) in which a storage space for storing the external power supply module is formed, the case being configured to store the input portion, the output portion, the circuit board module, and the external power supply module, wherein 
the storage space allows a battery (250, figure 1) to be stored therein when the external power supply module is detached from the circuit board module, and
the circuit board module includes a connector connection portion that allows one of a connector of the external power supply module and a connector (114a & 114c, figures 9-10) of the battery to be selectively connected thereto, the connector connection portion being provided at a position spatially connected to the storage space.
Regarding claim 2, The [JP2005-339078] discloses wherein the case (201, figure 1) includes a holding portion (114b, figure 9) provided in the storage space and having a holding surface having a cylindrical-surface shape (figure 1 and 11) so as to allow the battery to be held thereon.

Regarding claim 3, The [JP2005-339078] discloses wherein
the case has an opening (an opening disposed underneath a top housing of the wireless device 100, figures 1 and 11) connecting the storage space (21, figure 1) and an external space and having a shape that allows the external power supply module and the battery each placed in the storage space to be taken out therethrough,
the case includes a lid portion (201, figures 1 and 11) provided so as to allow the opening to be closed and opened, 
the external power supply module (figures 1-2) includes a board having a first main surface and a second main surface located on a side opposite to the first main surface in a thickness direction, and 
a conversion portion provided on the first main surface, and configured to convert the input voltage inputted to the input terminal from the external power supply and output the output voltage (figures 1 and 5-6), and 
the external power supply module is stored in the storage space such that the second main surface is opposed to the lid portion (figures 1 and 10).
Regarding claim 4, The [JP2005-339078] discloses wherein
the case has an opening connecting the storage space and an external space (21, figures 1 an d10) and having a shape that allows the external power supply module and the battery (200, figures 1 and 10) each placed in the storage space to be taken out therethrough, the case includes
a lid portion (201/252, figures 1 and 10) provided so as to allow the opening to be closed and opened, and 
a holding portion (114b, figures 1 and 10) provided in the storage space and having a holding surface having a cylindrical-surface shape so as to allow the battery to be held thereon, 
the external power supply module includes a board (13, figures 1-10) having a first main surface and a second main surface located on a side opposite to the first main surface in a thickness direction, and 
a conversion portion provided on the first main surface, and configured to convert the input voltage inputted to the input terminal from the external power supply and output the output voltage, and the first main surface of the board is opposed to the holding surface (figures 5-10).
Regarding claim 5, The [JP2005-339078] discloses wherein the case has a through hole (123, figures 11a-b) having a shape that allows an external wire (124, figure 11b) connecting the input terminal and the external power supply to pass therethrough. 

Allowable Subject Matter
Claims 6-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The claim 6 discloses the combination features of “a first member provided inside the case and having a first protrusion protruding in a first orientation thickness direction, wherein an external wire connecting the input terminal and the external power supply is wound in contact with an outer circumferential surface of the first protrusion.”  These features, in conjunction with other features, as claimed in the claim 1, were neither found to be disclosed, nor suggested by the prior art of records.  Claims 7-8 depend on the allowed claim  6.
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Beishline et al. [US 2020/0150163] disclose measurement device and method of its operations; and
Blackwell, Jr. et al. [US 8,593,828] disclose communication equipment housing, assemblies, and related alignment features.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hung S. Bui whose telephone number is (571)272-2102.  The examiner can normally be reached on M-F: 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee J. Lee can be reached on (571) 272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Hung S. Bui/
Primary Examiner, Art Unit 2841
12/17/2022